Citation Nr: 1402978	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-38 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent prior to October 26, 2011, and in excess of 40 percent thereafter, for hepatitis C (HCV).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file is currently at the Winston-Salem, North Carolina RO.  

In a July 2012 Supplemental Statement of the Case, the RO awarded a 40 percent rating for the Veteran's HCV, effective October 26, 2011.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

The issue of entitlement to aid and attendance benefits been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

During the entire timeframe on appeal, Veteran's HCV has been manifested by daily fatigue and malaise with hepatomegaly; but not by daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes; nor does he have a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.  


CONCLUSION OF LAW

Prior to October 26, 2011, the schedular criteria for a 40 percent rating for HCV have been met, but a rating in excess of 40 percent is not warranted at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Codes 7312, 7354 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated September 2008, May 2010, and September 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney and has submitted argument in support of his claim.  These arguments have generally referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Relevant and available private treatment records have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examination most recently in November 2011.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the November 2011 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Under Diagnostic Code 7354 for evaluation of Hepatitis C, a noncompensable rating is assigned for asymptomatic Hepatitis C.  A 10 percent rating requires intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent rating requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

A 40 percent rating requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent rating requires daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent rating requires serologic evidence of Hepatitis C infection and signs and symptoms due to the Hepatitis C infection of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

According to Note (1) in this Diagnostic Code, sequelae (i.e., residuals), such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate code, but not using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a Diagnostic Code for sequelae.  (This would violate VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14).  Note (2) provides that for purposes of evaluating conditions under Diagnostic code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Cirrhosis as a sequelae of hepatitis C is rated as 100 percent disabling when it causes generalized weakness, substantial weight loss, and persistent jaundice, or with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis).  A 70 percent disability rating is assigned for cirrhosis when there is a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy, but with periods of remission between attacks.  A 50 percent disability rating is assigned for cirrhosis when there is a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.  A 30 percent disability rating is assigned when there is portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise and at least minor weight loss.  A 10 percent disability rating is assigned when there are symptoms such as weakness, anorexia, abdominal pain and malaise.  38 C.F.R. § 4.114, Diagnostic Code 7312.

For rating under diagnostic code 7312, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  38 C.F.R. § 4.114 , Diagnostic Code 7312, Note 1.

Factual Background and Analysis

The Veteran seeks ratings in excess of 20 percent prior to October 26, 2011, and in excess of 40 percent thereafter, for his service-connected HCV.  

By way of background, service connection for HCV was awarded in an October 2003 rating decision.  A 10 percent rating was assigned, effective March 2003.  Following his appeal, the RO increased the rating to 20 percent, effective September 2004.  The Veteran filed his current request for increase in August 2008.  

In October 2007 (prior to his request for increase), the Veteran was afforded a VA liver examination, during which he reported increased fatigue and decreased energy.  He denied jaundice, and reported that he has not undergone treatment for his HCV because of his overall ill health.  The Veteran reported daily "incapacitating" episodes including malaise, fatigue, nausea, and anorexia.  The examiner noted that the Veteran experienced daily fatigue, malaise, and nausea, but only intermittent anorexia and right upper quadrant pain.  He denied vomiting, but had weight loss.  His weight was 236 pounds.  The examiner noted that the Veteran has had a weight gain, but did not know the percentage compared to the baseline.  There was no evidence of malnutrition, portal hypertension, or liver disease.  The Veteran endorsed some abdominal tenderness at the site of a large ventral hernia and midline incision (healed).  The examiner opined that the Veteran's HCV prevents the Veteran from performing chores, shopping, exercise, sports, and recreation, but moderately impacts his ability to travel.  The HCV has no impact on his feeding, bathing, dressing, toileting, or grooming.  

Following his most recent request for increase, the Veteran was afforded a VA examination in October 2008.  The examiner indicated that the Veteran's HCV has been ongoing for 38 years but does not affect his general body health or body weight.  His HCV include easy fatigability, arthralgia, gastrointestinal disturbances, nausea, vomiting, and loss of appetite, but it does not cause jaundice.  The Veteran described this symptoms as constant and he has constant right upper quadrant pain.  There is no associated abdominal distention.  The examiner indicated that the Veteran's symptoms occur daily, and although the Veteran is able to function, he is unable to go to work.  The Veteran denied that his HCV causes periods of incapacitation and has never vomited blood or passed any black tarry stools.  He does not require any abdominal tapping for his HCV, nor has it caused a coma or periods of confusion.  He denied any current treatment for his HCV and denied any functional impairment due to his HCV.  

Physical examination revealed that the Veteran was well-nourished and in no acute distress.  There were no signs of palmar erythema, spider nevi, or jaundice.  Physical examination of the abdomen revealed a palpable liver, 3 cm below the costal margin with tenderness to palpation.  There were no findings of distension of the superficial veins, striae on the abdominal wall, an ostomy, ascites, splenomegaly, or aortic aneurysm.  The examiner opined that this condition does not cause muscle weakness or wasting.  The examiner indicated that this time the Veteran's HCV is symptomatic.  Subjectively, the Veteran experiences fatigue, abdominal pain, arthralgia, gastrointestinal disturbance, nausea, vomiting, and loss of appetite.  Objectively he has hepatomegaly with tender right upper abdomen and elevated ALT.  The examiner indicated that the Veteran does not have any other liver problems such as chronic hepatitis, liver malignancy, or cirrhosis.  The examiner opined that the impact of the Veteran's HCV on his occupation and daily activity is minimal.  

In March 2010, the Veteran was afforded another VA examination regarding his HCV.  The Veteran reported that his HCV impacts his general body healthy inasmuch as he has increased fatigue and difficulties with his activities of daily living.  The Veteran indicated that over the past 5 months he has lost 40 to 50 pounds.  The liver condition has caused easy fatigability, arthralgia, gastrointestinal disturbances, nausea/vomiting, loss of appetite, jaundice, and back aches.  He endorsed occasional abdominal pain under the right rib and it is associated with abdominal distension.  The Veteran indicated that the symptoms described above occur near-constantly and are debilitating in nature.  He reported one incapacitating episode per year, which lasts for 1 day.  He recalled that one day of bed rest was recommended by a treating private physician.  The Veteran denied ever vomiting blood, but has passed tarry stools three times-the most recent of which he could not recall.  This bleeding did cause anemia.  The Veteran requires abdominal tapping for his liver condition as often as three times per week.  He endorsed recent periods of confusion as he has trouble remembering phone numbers and combinations.  There is no history of any liver transplant or surgery, and he is not receiving any treatment for his HCV.  The Veteran endorsed overall functional impairment with all his activities of daily living including dressing/personal care due to his pain and fatigue.  

Physical examination revealed a well-developed and well-nourished man in no acute distress.  His weight was 221 pounds.  The other physical findings, or lack thereof, are similar to those noted in the October 2008 VA examination, except that he does not currently have any liver enlargement.  The examiner was unable to test whether the abdomen had any tenderness to palpation because the Veteran declined that aspect of the examination.  The Veteran indicated that when the last physician palpated his abdomen, he had resultant pain in the abdomen for several weeks.  As such, he declined the current abdominal examination.  The examiner opined that the Veteran's HCV did not cause any generalized muscle weakness or wasting.  After the examination, the examiner indicated that the Veteran's HCV was active and his subjective reports of ascites were consistent with his HCV diagnosis.  The examiner also found that the Veteran has chronic hepatitis due to his HCV.  

Ultimately, the examiner opined that the HCV impacts the Veteran's occupation minimally.  He opined that there may be some fatigue in jobs that require heavy labor, but for most jobs, the impact would be mild.  The examiner also opined that the impact of the Veteran's HCV on his daily activities is minimal, and he should be able to perform his activities of daily living without difficulty.  

The Veteran's most recent VA examination of the liver was performed in October 2011.  The Veteran reported similar symptoms as in previous VA examinations, such as easy fatigability, arthralgia, gastrointestinal disturbances, nausea/vomiting, loss of appetite and jaundice.  The Veteran reported losing 50 pounds in the previous year.  His weight at the examination was 210 pounds.  He endorsed frequent abdominal pain without abdominal distension.  His HCV symptoms occur daily and the Veteran's considers them debilitating.  He denied any incapacitation, vomiting of blood, black tarry stools, abdominal tapping, coma, periods of confusion, or history of liver transplant.  He denied any current treatment for his condition.  The Veteran described his functional impairment due to his HCV as "in need of daily care."  

Physical examination revealed a well-nourished, well-development man, with no acute distress or signs of malaise.  Physical examination of the abdomen revealed hepatomegaly and the liver is palpable 4 cm below the costal margin.  There were no other findings during physical examination of the abdomen, and the examiner found that there was no generalized muscle weakness, wasting, or atrophy due to his HCV.  The examiner noted that subjectively the Veteran had fatigue, pain, abdominal discomfort, period jaundice, and liver swelling.  Objective factors include the Veteran's multiple medical problems including his Crohn's disease, end-stage active HCV, and prostate cancer.  Additionally, he had cirrhosis of the liver related to his HCV/end-stage liver disease.  There were no findings of ascites, hepatic encephalopathy, varices hemorrhage, portal hypertension, portal gastropathy, or jaundice.  The examiner opined that the Veteran's HCV impacts his occupation based on his need of keeping a sedentary lifestyle.  

In private treatment records, the Veteran was noted to have a 25 pound weight loss in 2009 since beginning water pills.  The treating professional did not indicate that this was a result of his HCV.  X-rays of the liver were normal.  Consistent with the Veteran's assertions, during the timeframe on appeal he has not undergone any treatment for his HCV.  

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to a 40 percent rating, but no higher, for his HCV for the entire appeal period.  

Prior to October 26, 2011, the Veteran's symptoms included fatigue, malaise, and some symptoms consistent with anorexia-including minor weight loss and hepatomegaly.  The evidence does not show, nor does the Veteran contend, that his HCV symptoms have resulted in significant periods of incapacitation based on treatment by a physician and bed rest.  The Veteran has maintained that he has not undergone treatment for his HCV, and although he has reported experiencing what he perceives as incapacitating episodes, they do not meet the requirements delineated Note (2) to Diagnostic Code 7354.  

Moreover, the objective evidence of record does not show that the Veteran's HCV symptoms include substantial weight loss or other indication of malnutrition with hepatomegaly to warrant a higher, 60 percent rating.  The Board is aware that during the appeal period, the Veteran reported to VA examiners that he lost 40 to 50 pounds during the timeframe on appeal, but his weight ranged from 236 in October to 221 pounds in March 2010 to 210 pounds in November 2011.  At no point was the Veteran described as anything other than well-nourished.  As such, his symptoms most closely approximate those associated with a 40 percent rating under Diagnostic Code 7354.  

The Board has considered whether the Veteran would be entitled to a rating in excess of 40 percent under any other Diagnostic Code for his HCV with cirrhosis.  Namely, the Board has considered the criteria described for cirrhosis under Diagnostic Code 7312.  In order to warrant a rating in excess of 40 percent, the evidence would have to show that the Veteran's HCV resulted in one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.  If any of those were shown, he would be entitled to a 50 percent rating for cirrhosis.  The Board finds that the objective evidence of record does not show any episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy to warrant this higher rating.  Indeed, there is one instance wherein the Veteran subjectively reported ascites and the examiner found that this would be consistent with HCV.  The Board finds, however, that physical examinations of the Veteran's abdomen has routinely not shown any distension, nor has he been clinically shown to have ascites.  Absent a showing of at least one episode ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy, a higher rating is not warranted under Diagnostic Code 7312.

Although the Veteran is competent to report what he perceives as being ascites, his subjective report of ascites is outweighed by the great weight of the clinical evidence finding no objective evidence of ascites or abdomen distention.  Additionally, the Veteran reported abdominal tapping during his 2010 VA examination, but the clinical evidence of record simply does not show the alleged abdomen tapping.  Moreover, in his 2011 examination, he specifically denied abdominal distension and abdominal tapping.  In other words the Veteran is competent to report what he perceives as being ascites, but the question of whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for the next higher disability rating, the medical findings do not meet the schedular requirements for a higher rating, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability for his HCV.  Furthermore, there is no basis for a staged rating for this disability.  Neither the lay nor the medical evidence reflects that the disability meets the criteria for rating in excess of 40 percent at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate for each disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching the decision above, the Board has considered the lay statements provided by the Veteran and the arguments presented by the Veteran.  Simply put, the Veteran's HCV does not meet the level of severity that would warrant a rating in excess of 40 percent.  Accordingly, a 40 percent rating, and no more, for HCV is warranted for the entire timeframe on appeal.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected HCV are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's HCV disability and the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran primarily reports easy fatigability, arthralgia, gastrointestinal disturbances, nausea/vomiting, and loss of appetite.  As discussed above, the current ratings assigned are adequate to fully compensate the Veteran for his HCV symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.


ORDER

Prior to October 26, 2011, a 40 percent rating for HCV is granted, but a rating in excess of 40 percent is not warranted.  

REMAND

The Veteran contends that he is entitled to a TDIU because his HCV renders him unemployable.  

The Veteran also submitted a claim for TDIU, which was denied by the RO in a July 2010 rating decision.  Nevertheless, a claim for a TDIU has been raised again by this case.  Since the July 2010 denial, the Veteran's rating for his HCV has increased to 40 percent disabling and now the Veteran meets the schedular threshold for consideration for a TDIU.  

The Board notes that according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. § 14.507 (2013).  Here, the Veteran has essentially claimed that the disability on appeal is the cause of his unemployability.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide all required notice in response to the Veteran's most recent claim of entitlement to a TDIU.

2.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.  

3.  The RO should forward the Veteran's claims file to an examiner with the appropriate expertise to provide an opinion with respect to the Veteran's employability.  The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner for review in conjunction with the examination.  

The examiner is asked to provide an opinion as to address whether it is at least as likely as not that his service connected disorder(s) alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment.

The examiner should provide a rationale for all opinions.

It is left to the examiner's discretion as to whether the Veteran should be examined.  

4.  Then, adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID. L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

 
Department of Veterans Affairs


